 

CaS_e 2216-CV_-13386-GAD-SDD ECF NO. 259 filed 01/18/19 Page|D.9164 Page 1 Of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT 0F MICHIGAN

Jaguar Land Rover Limited, a
United Kingdom company,

Plaintijj€
V.

Bombardier Recreational
Products, a Canaa'z`an company

Defendqnt.

 

 

Case No. 2:16-cv-13386-GAD¢SDD
Hon. Gershwin A. Drai_n

.]URY VERDICT FORM

CaSe 2216-CV-13386.-GAD-SDD ECF NO. 259 filed 01/18/19 Page|D.9165 Page 2 Of 3 l

t
Trademark Infringement

1. Do you t`m'd that Jaguar Land Rover has proven by a preponderance of the
1 evidence that ’Bombardier Recreational Products’ use of the DEFENDER
trademark inhinged Jagua.r Land Rover’S DEFENDER trademark? 7 ~

Yes (for ILR)' t/ No (for BRP)

IF YoU ANSWERED “YES” To QUEsTIoN 1,1>LEASE PR’oCEED To
QUEs'rIoN 2. 1F YoU ANsWERED “No” To QUEsTIoN 1, v1>L15:ASE
PROCEED rro QUES_TIoN 4. ‘

2. Do you find that Jaguar Land Rover has proven by a preponderance of the
evidence that Bombardier Recreational Products knew it Was infringing or acted
with indifference towards Jaguar Land Rover’ s trademark rights?

Yes (for JLR) No (for BRP)
PLEASE PROCEED TO Q-UESTIGN 3..
g 3. What amount of proflts, if any, do you ind that Bombardier Recreational`

§ Products made nom its infnngernent of Jaguar Land Rover’ s DEFENDER
v trademark?

$

 

PLEASE PROCEED TC QUESTION 4. l

 

iCaSe 2216-CV-13386-GAD-SDD ECF NO. 259 filed 01/18/19 Page|D.9166 Page 3 61°3
1 ‘ ' . '

Abandonment

4. Do you find that Bombardier Recreational Products has proven by clear and
convincing evidence that Jaguar Land. Rover abandoned its DEFENDER
trademark?

Yes (for BRP) t/ No (for JLR)
PLEASE PROCEED TO QUESTION 5.
Fraud

l 5. Do you find that Bombardier Recreational Products has proven by clear and
convincing evidence that J'aguar Land Rover committed fraud when it renewed its
_` DEFENDER trademark registration With the U.S. Patent and Trademark Office? ~ '

Yes_ (for BRP) / N¢ (for JLR)

YOU HAVE COMPLETED THE JURY VERDICT FORM. THE JURY
FOREPERSON SI;IOULD DATE AND SIGN THE VERDICT FORM -AND
ADVISE THE COURT OFFICER THAT THE JURY HAS A VERDICT.

S/JURY FOREPERSON

:DATE:)'/§”/QI m_____
JURY FOREPERS ON.

 

